Title: Friedrich Wilhelm von Thulemeier to the American Commissioners: Résumé, 8 October 1784
From: Thulemeier, Friedrich Wilhelm von
To: American Commissioners


				⟨The Hague, October 8, 1784, in French: I have notified the king without delay of the dispositions of the United States for the conclusion of a treaty of amity and commerce, contained in your letter of September 9. His majesty has furnished me with full powers to conclude this treaty, of which I am enclosing a copy. It appears unnecessary to send you a copy of the treaty negotiated by Mr. Adams and myself, as that minister undoubtedly has kept his own copy. Please inform me in which manner you want to conduct the negotiations. The king would also like the United States to indicate in which city the exchange of commerce between merchants of the two nations might take place. The Prussian ports Stettin and Emden, as well as several ports in Holland and France, could all serve this purpose equally well.⟩
			